       Case 2:18-cr-00465-SMB Document 99 Filed 07/03/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 14249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1200
 9   Los Angeles, CA 90012
     Telephone (213) 894-3391
10
     BRIAN BENCZKOWSKI
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
                        IN THE UNITED STATES DISTRICT COURT
17
                              FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                        CR-18-00465-PHX-SMB
20                       Plaintiff,
            vs.                                      MOTION TO CONTINUE
21                                                      SENTENCING
22   1-Backpage.com, LLC,                                (Third Request)
     2-Website Technologies, LLC,
23   3-Posting Solutions, LLC,
     4-Amstel River Holdings, LLC,
24   5-Ad Tech BV,
     6-UGC Tech Group CV,
25
                         Defendants.
26
27
28
       Case 2:18-cr-00465-SMB Document 99 Filed 07/03/19 Page 2 of 3



 1          The United States of America hereby requests this Court to continue the sentencing
 2   currently set for July 18, 2019, at 9:30 a.m. for Defendants Backpage.com, LLC, et al. to a
 3   day after the trial currently set for May 5, 2020 because it is in the interest of justice.
 4   Defense counsel has no objection to this motion.
 5          Respectfully submitted this 3rd day of July, 2019.
 6                                             MICHAEL BAILEY
                                               United States Attorney
 7                                             District of Arizona
 8
                                               s/ Kevin M. Rapp
 9                                             KEVIN M. RAPP
                                               MARGARET PERLMETER
10                                             PETER S. KOZINETS
                                               ANDREW C. STONE
11                                             Assistant U.S. Attorneys
12                                             JOHN J. KUCERA
                                               Special Assistant U.S. Attorney
13
                                               BRIAN BENCZKOWSKI
14                                             Assistant Attorney General
                                               U.S. Department of Justice
15                                             Criminal Division, U.S. Department of Justice
16                                             REGINALD E. JONES
                                               Senior Trial Attorney
17                                             U.S. Department of Justice, Criminal Division
                                               Child Exploitation and Obscenity Section
18
19
20
21
22
23
24
25
26
27
28


                                                -2–
       Case 2:18-cr-00465-SMB Document 99 Filed 07/03/19 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on this date, I electronically transmitted the attached document
 3   to the Clerk’s Office using the CM/ECF System for filing.
 4
            I hereby certify that on this same date, I served the attached document by Electronic
 5   mail, on the following, who may or may not be registered participants of the CM/ECF
     System:
 6
            David Lawrence Botsford
 7          Botsford & Roard
 8          1307 West Ave.
            Austin, TX 78701
 9          Email: dbotsford@aol.com
            Attorney for Backpage.com, et al.
10
     s/ Angela Schuetta
11   US Attorney’s Office

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3–
     Case 2:18-cr-00465-SMB Document 99-1 Filed 07/03/19 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
                        IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE DISTRICT OF ARIZONA
 9
10   United States of America,                     No. CR-18-00465-PHX-SMB
11                       Plaintiff,
                                                      [PROPOSED] ORDER
12           vs.
13   1-Backpage.com, LLC,
     2-Website Technologies, LLC,
14   3-Posting Solutions, LLC,
     4-Amstel River Holdings, LLC,
15   5-Ad Tech BV,
     6-UGC Tech Group CV,
16
                         Defendants.
17
18
           The Court having reviewed the Government’s Unopposed Motion to Continue
19
     Defendants’ Sentencing Hearing (Doc.      ), and good cause appearing,
20
           IT IS ORDERED granting the Government’s Unopposed Motion to Continue
21
     Defendants’ Sentencing Hearing.
22
           IT IS FURTHER ORDERED continuing the Sentencing from July 18, 2019, to
23
                        at ___________.
24
25
26
27
28
